USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

DOCH: _____-_—
DATE FILED: 1/02/26 _ ___.

 

Fox Rothschild ue

ATTORNEYS AT LAW

104 Park Avenue, Suite 1700

New York, NY 10178

Tel 212.878.7900 Fax 212.692.0940
www. foxrothschild.com

JASON B. JENDREWSKI
Direct Dial: 212-878-7952
Email Address: JJendrewski@FoxRothschild.com

January 27, 2020

VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge

United States District Court
Southern District of New York

40 Foley Square, Room 435

New York, NY 10007

 

Re:  Calcano v. ACBP Hospitality Group LLC (1:19-cv-09711) (ALC) (RWL)
Joint Notice of Settlement and Request for Adjournment of All Pending Dates

Dear Judge Carter:

We represent defendant ACBP Hospitality Group LLC (“Defendant”) in the above-
referenced matter. On behalf of Defendant and plaintiff Marcos Calcano (“Plaintiff”), we hereby
inform the Court that the parties have reached a settlement in principle. We anticipate that the
parties will draft and execute their settlement agreement and file a stipulation of dismissal with
prejudice within the next forty-five (45) days. Given that the parties have resolved the litigation,
we respectfully request that this Court adjourn all pending dates sine die (including but not
limited to the deadline for Defendant to file its response to the Complaint) and provide the
parties with forty-five (45) days to file their anticipated stipulation of dismissal.

We thank the Court for its attention to this matter.

Respectfully submitted,
/s/ Jason B. Jendrewski

Jason B. Jendrewski

ce: Darryn G. Solotoff, Esq. (via ECF)

\

$0 ©

SADERE Cm |

HON. Mi MBREW [. GA . .
UNITED STATES STRIG y JUDG!

: | ive okts S080

  
    

Active\107112923.v1

 
